NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1872-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

THOMAS I. MOORE,

          Defendant-Appellant.


                   Argued February 24, 2021 – Decided March 22, 2021

                   Before Judges Fuentes, Rose and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 17-10-2812.

                   Susan L. Romeo, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Susan L. Romeo, of counsel
                   and on the brief).

                   Barbara A. Rosenkrans, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for respondent (Theodore N. Stephens, II, Acting Essex
                   County Prosecutor, attorney; Barbara A. Rosenkrans,
                   of counsel and on the brief).
PER CURIAM

      A jury convicted defendant Thomas I. Moore of armed robbery,

conspiracy to commit robbery, and related weapons offenses for his involvement

in the attempted theft of a man who was never identified. But the crime was

witnessed by law enforcement officers who were in the area conducting

surveillance of a home on Franklin Avenue in Newark (Franklin home). During

the short trial, the State presented the testimony of two detectives who witnessed

the crime, and another who arrested defendant when he returned to the Franklin

home shortly thereafter. Defendant testified but did not present the testimony

of the witnesses named in his alibi notice. Following his convictions, defendant

pled guilty to two additional robberies and was thereafter sentenced to an

aggregate twenty-five-year prison term. He must serve eighty-five percent of

that term under the No Early Release Act, N.J.S.A. 2C:43-7.2.

      Defendant now appeals, raising the following points for our consideration:

                                    POINT I

            DEFENDANT WAS DENIED A FAIR TRIAL BY
            THE    CUMULATIVE   EFFECT  OF   THE
            PROSECUTOR'S      IMPROPER     CROSS-
            EXAMINATION AND ARGUMENTS RELATING
            TO THE TIMING AND CONTENTS OF
            DEFENDANT'S NOTICE OF ALIBI AND THE
            ALLEGEDLY MISSING WITNESSES LISTED
            THERE.

                                                                            A-1872-18
                                        2
(Not raised below).

      [A]. The Prosecutor's Questions And
      Argument To The Jury Regarding The
      Notice Of Alibi Violated Defendant's Right
      To Silence.

      [B]. The Prosecutor's Questions And
      Argument To The Jury Regarding The
      Notice Of Alibi Witnesses Who Did Not
      Testify Impermissibly Shifted The Burden
      Of Proof To Defendant.

      [C]. The Prosecutor Committed Gross
      Misconduct With Summation Comments
      On The Notice Of Alibi And The Allegedly
      Missing Witnesses That Denigrated The
      Defense, Urged Jurors To Render A
      Decision Based On Personal Emotion And
      Inconvenience, And Shifted The Burden
      Of Proof To Defendant.

      [D]. The Cumulative Effect Of The
      Prosecutor's Improper Questioning And
      Argument Regarding Defendant's Notice
      Of Alibi And Its Contents Was Plain Error.

                      POINT II

DEFENDANT'S SENTENCE ON [THE UNLAWFUL
POSSESSION OF A WEAPON CONVICTION]
MUST BE REVERSED, BECAUSE HIS EIGHT-
YEAR SENTENCE WITH A FOUR-YEAR
MINIMUM TERM FOR A FOURTH-DEGREE
CRIME UNDER N.J.S.A. 2[C]:39-5(d) WAS
ILLEGAL,  AND   BECAUSE    THE   COURT
IMPROPERLY IMPOSED A CONSECUTIVE
SENTENCE FOR UNLAWFUL POSSESSION OF A

                                                   A-1872-18
                          3
             WEAPON, WITH NO FINDING THAT THE
             CONSECUTIVE SENTENCE WAS WARRANTED
             UNDER THE YARBOUGH1 FACTORS.

       We reject the belated contentions raised in point I and affirm defendant's

convictions. However, we are compelled to remand the matter for resentencing

because the trial court: (1) improperly sentenced defendant to serve a term of

imprisonment within the second-degree range on his fourth-degree unlawful

possession of a weapon conviction; and (2) imposed consecutive terms of

imprisonment without conducting the analysis required under Yarbough, 100

N.J. 643-44.

                                        I.

       Following a string of robberies that occurred between May 20 and June 4,

2017, defendant was charged in a nineteen-count Essex County indictment with:

four counts of second-degree conspiracy to commit robbery, N.J.S.A. 2C:5-2

and 2C:15-1 (counts one, five, nine, and fifteen); first-degree armed robbery,

N.J.S.A. 2C:15-1 (counts two, six, ten, and sixteen); third-degree unlawful

possession of a weapon, N.J.S.A. 2C:39-5(c)(1) (counts three, seven, eleven,

and seventeen); second-degree possession of a weapon for an unlawful purpose,

N.J.S.A. 2C:39-4(a) (counts four, eight, twelve, and eighteen); fourth-degree


1
    State v. Yarbough, 100 N.J. 627 (1985).
                                                                           A-1872-18
                                        4
aggravated assault, N.J.S.A. 2C:12-1(b)(4) (counts thirteen and fourteen); and

third-degree receiving stolen property, N.J.S.A. 2C:20-7(a) (count nineteen).

Defendant's sister, Shalina2 was charged in the same indictment with counts nine

through twelve, and nineteen. Shalina's boyfriend, Zachery Hoger, was charged

with counts one through eight, fifteen through eighteen, and nineteen. 3

      In September 2018, defendant was tried separately from Hoger on counts

fifteen through eighteen, renumbered as counts one through four for trial. We

summarize the trial testimony, prosecutor's summation, and jury instruction that

are pertinent to defendant's belated assertions of prosecutorial misconduct raised

in point I.

      Around 9:30 p.m. on June 4, 2017, about one dozen plainclothes

detectives in three unmarked police cars established surveillance of the Franklin

home in anticipation of "effectuat[ing] a legal process."4 The Franklin home


2
  Because defendant and Shalina share the same surname, we use Shalina's first
name to avoid confusion. We intend no disrespect in doing so.
3
  The record on appeal does not indicate the disposition of the charges agains t
Shalina and Hoger; they are not parties to this appeal.
4
  Prior to the commencement of testimony, the trial court granted the
prosecutor's application to substitute the term, "legal process" for "search
warrant" and to lead the detectives in view of the prior mistrial in that regard.
The court denied the prosecutor's application to elicit testimony from the


                                                                            A-1872-18
                                        5
was located in the Stephen Crane Village housing complex in Newark near the

Belleville border.    The detectives were assigned to the Newark Police

Department, Belleville Police Department, and Essex County Sheriff's Office. 5

At trial, the State presented the testimony of Belleville Police Detectives David

Sheridan and Michael Agosta, and Newark Police Detective Philip Turzani.

      Sheridan, Turzani and another detective were in a car located directly in

front of the Franklin home; Agosta was in another vehicle parked "just south of"

the Franklin home. Both Sheridan and Agosta testified that they saw defendant

and Hoger exit the front door of the home a few times, look to their left and right

on Franklin Avenue, then reenter the Franklin home. When defendant and

Hoger came outside the final time, they noticed another man walking

southbound on Franklin Avenue. This time, defendant and Hoger reentered the

Franklin home and exited through the back door. Detectives stationed in another



(continued)
detectives that they had viewed defendant's photograph prior to establishing
surveillance. Instead, the court permitted the State "to present testimony
through the officers of what they observed that day, what they communicated,
[and] what they said to the other officers."
5
  Three departments participated in the search warrant's execution because the
affidavit was based on information that defendant and Hoger had committed
multiple robberies in Newark and Belleville. That information was not disclosed
to the jury, which instead was advised that the crime occurred in Newark on the
border of Belleville.
                                                                             A-1872-18
                                        6
police car at the rear of the home radioed the others that defendant now appeared

to be limping.

      Agosta saw defendant "pull[] out a long style rifle from the right side of

his pant leg . . . [and] point[] the rifle up at . . . the male that they saw walking

originally." Agosta and the other detectives in his car proceeded on foot in their

direction. Agosta heard defendant or Hoger tell the unidentified man: "Stop.

Give me your shit." Sheridan and Agosta testified they were certain defendant

held the weapon; both detectives identified defendant in court.

      When the detectives approached defendant and Hoger, defendant

"dropped the weapon and then proceeded back northbound into the complex,"

which is "kind of a maze." Hoger was arrested in the complex. The officers

recovered a BB gun at the scene. Defendant was not apprehended until about

fifteen to twenty minutes later, when he entered the Franklin home through the

back door. At that point, Turzani and other detectives were executing the search

warrant at the Franklin home.

      Both Sheridan and Turzani testified that defendant was "sweating" and

"breathing heavily" when he entered the Franklin home's back door. Sheridan,

who wrote the incident report, acknowledged on cross-examination that he did




                                                                               A-1872-18
                                         7
not include that description in the report. When the detectives asked defendant

for his address, he provided the Franklin home's address.

      Defendant testified and denied he had been at the Franklin home on June

4, 2017 prior to his arrest. Instead, defendant claimed he was home "all day" at

the residence he shared with Adriana Gonzalez and the couple's two children

(Peabody home). Defendant asserted that he did not leave the Peabody home

until Gonzalez told him to leave following the couple's argument about

defendant's ex-girlfriend. Defendant walked "1.7" miles to the Franklin home,

where his parents lived with Shalina, Hoger, and defendant's other sister.

Arriving at "[a]bout 10:30" p.m., the walk took about "thirty, thirty-five

minutes." Defendant denied he was sweating. Defendant asserted he: "was

never in the vicinity of [the Franklin home] until after [he] left [the Peabody

home]"; "never was in possession of a BB gun"; "never was in the presence of

Zachery Hoger"; and "never committed any robberies."

      Several weeks before trial, defendant served the State with a notice of alibi

pursuant to Rule 3:12-2(a).6 On cross-examination, after asking defendant about


6
  The notice of alibi was not provided on appeal or admitted in evidence at trial.
During oral argument before us, we questioned appellate counsel about the
contents of the notice. Appellate counsel candidly acknowledged she was
unable to obtain a copy of the notice. Accordingly, defendant's merits brief


                                                                             A-1872-18
                                        8
his address and relationship with Hoger, the prosecutor established that the alibi

notice was dated August 5, 2018. The prosecutor then elicited testimony from

defendant that "it took [him] a year and two months to put down in writing where

[he] claim[ed he was] on the day of the incident." The prosecutor also asked:

"Now, in that document and in your testimony you indicate there were a number

of people present [at the] Peabody [home] on the day you were there . . .

includ[ing your] girlfriend?" Defendant responded: "My child's [sic] mother,

my kids, and her mother." The prosecutor then asked why Gonzalez and her

mother were not testifying and defendant responded that they were working.

Defense counsel posed no objections to that line of inquiry.

       Prior to summations, outside the presence of the jury, the prosecutor

stated:

                    For the record, it's my understanding in the
                    case law that I am obligated to advise
                    defense counsel prior to my summation
                    that I intend to comment on the fact that
                    there were two alleged witnesses to . . .
                    defendant's alibi testimony, who have not
                    been produced. I am not asking for a
                    [Clawans]7 charge with regard to that. I'm

(continued)
relies upon the prosecutor's cross-examination as to the general contents of the
notice. We do the same.
7
    State v. Clawans, 38 N.J. 162 (1962).
                                                                            A-1872-18
                                         9
                   merely indicating to the defense and to the
                   court that I intend to comment on the
                   failure of those witnesses to be called.
                   [D]efendant indicated that both of them are
                   at work, indicating that he had knowledge
                   of where they were and they were not
                   produced, and I intend to comment on that
                   upon my summation.

      Defense counsel posed no objection and instead replied: "I received the

information. I understand that." After verifying that the two witnesses were

Gonzalez and her mother, Gladys Valentine, and having heard no objection from

the defense, the trial court granted the prosecutor's request.

      During his summation, the prosecutor prefaced his remarks about

defendant's testimony by telling the jury defendant's "story" was "positively

absurd." The prosecutor then commented:

            He doesn't have to testify, but once he testifies, you
            judge him just like you would judge any other witness.
            According to him, he's with two adults in a house or an
            apartment, whatever you want to call it, 1.3, whatever
            it is, miles away and I asked him, "Where are those
            people, why aren't they here today?" [Defendant
            replied:] "They're working." Guess what? All of you,
            but for the fact that you received a notice from the court
            to be here, would be working today too, if you're not
            retired. [Defendant's witnesses could have been]
            subpoenaed, just like you were, to be here, but neither
            of them came here to verify the fact that he was on . . .
            whatever the name of that street was, Peabody Street.
            Neither of them. You didn't hear a word from anyone


                                                                         A-1872-18
                                       10
             other than Mr. Moore, that he was in fact at that
             address.

      After recounting the detectives' testimony, and the omission from the

police report that defendant was "sweating and breathing heavy," the prosecutor

commented:

             That report was written the day of or the day after the
             incident. Mr. Moore signed his notice of alibi in
             August of this year. So, the police had no idea at that
             point that Mr. Moore was going to claim, "I wasn't even
             there at the time of the robbery." So, the "sweating
             profusely" and the "heaving beathing" wasn't especially
             relevant until he finally told us in August of this year,
             "No guys, you had it all wrong. I wasn't here. I was [at
             the Peabody home]."

      During the final instructions, the trial court closely followed the model

jury charge for alibi. Model Jury Charges (Criminal), "Alibi" (rev. May 12,

2008). Pursuant to that charge, the court informed the jury:

             I instructed [sic] that Mr. Moore had no obligation to
             provide an account of [sic] any time and there may be
             many reasons for not doing so. You may not use the
             testimony about when Mr. Moore first came forward to
             affect his ability [sic] or to conclude that he violated
             some obligation to come forward, because Mr. Moore
             had no duty to speak on the subject with anyone.

      Defense counsel raised no objections to the prosecutor's summation or

final jury charge.



                                                                         A-1872-18
                                       11
                                        II.

                                        A.

      For the first time on appeal, defendant contends the prosecutor's cross-

examination and closing remarks, individually and cumulatively, "had the clear

capacity to bring about an unjust result." Because defendant did not object at

trial, the plain error standard applies. R. 2:10-2.

      Initially, we consider defendant's arguments that the prosecutor

impermissibly questioned defendant about the timing of his alibi notice and

commented to the jury about that timing.          In State v. Noble, we held a

prosecutor's repeated references to timing of the defendant's alibi notice did not

violate the defendant's right to remain silent, where the timing was used to

highlight inconsistencies between the factual assertions in the notice and the

defendant's trial testimony two days later. 398 N.J. Super. 574, 589-90 (App.

Div. 2008). Accordingly, the State may cross-examine a defendant on the late

filing of an alibi defense to highlight inconsistencies in his trial testimony, not

to "impale" a defendant on the failure to furnish the defense earlier. Id. at 592.

We therefore expect competent prosecutors to refrain from commenting on the

timing of defendant's alibi notice in the absence of some inconsistency.




                                                                             A-1872-18
                                       12
      In the present case, defense counsel did not ask defendant who was home

with him on the day of the incident. Instead, counsel asked defendant why he

left the Peabody home.       Defendant responded he had an argument with

Gonzalez, who asked him to leave. Defendant did not mention Gonzalez's

mother during his direct testimony, but expressly stated Valentine was present

at the Peabody home on cross-examination. That question was fair game by the

prosecutor.   Nonetheless, we discern no inconsistency between defendant's

testimony and his alibi notice that would warrant the prosecutor to elicit the date

on which defendant signed the notice.

      Nor are we convinced by the State's contention that the prosecutor's

comment in summation about the timing of defendant's alibi notice sought to

explain why the police report did not reflect that defendant was sweating

profusely and out of breath when he entered the Franklin home. Notably, the

prosecutor did not ask the detective why those details were omitted from his

report. In our view, the timing of defendant's alibi had no bearing upon the

detective's report. Stated another way, whether police believe a defendant will

later assert an alibi defense should not impact the officer's report of the crime.

Accordingly, there is no doubt that the prosecutor's cross-examination of




                                                                             A-1872-18
                                        13
defendant and closing remarks about the timing of defendant's alibi notice

violated the proscription we enunciated in Noble.

      Despite having reached that conclusion, however, we are satisfied that the

prosecutor's errors do not warrant reversal of defendant's convictions. As stated,

defense counsel did not object at the time the prosecutor questioned defendant

or made the comment in summation. Although the question and remark clearly

were improper, they nevertheless were fleeting and not capable of bringing

about an unjust result. Crucially, "the prosecutor never argued that defendant's

alibi was untrue because he waited so long to furnish it." Noble, 398 N.J. Super.

at 591.

      Moreover, the trial court properly instructed the jury pursuant to the model

charge for alibi that it may not consider defendant's testimony about when he

"first came forward," reinforcing defendant "had no duty to speak on the subject

with anyone." We presume the jury followed that instruction. State v. Smith,

212 N.J. 365, 409 (2012). We therefore conclude the errors did not have the

capacity to compromise the integrity of the trial. See State v. Elkwisni, 190 N.J.

169, 181 (2007).

      We turn to the remainder of the prosecutor's closing remarks that

defendant now claims were prejudicial. Defendant contends the prosecutor


                                                                            A-1872-18
                                       14
improperly urged the jury "to question the absence of testimony from [his]

girlfriend and her mother." He further argues the prosecutor "deliberate[ly]

attempt[ed] to inflame [the] jurors against defendant" by commenting that his

alibi witnesses were at work, where they would likely be if they had not

"received a notice from the court to be here."     And defendant claims the

prosecutor's remark that "the defense was 'positively absurd' also had no basis

in admissible evidence."

      Defendant did not object to the comments now challenged, "suggest[ing]

that defense counsel did not believe the remarks were prejudicial at the time

they were made." State v. Frost, 158 N.J. 76, 84 (1999); see also State v.

Pressley, 232 N.J. 587, 594 (2018). "The failure to object also deprive[d] the

court of an opportunity to take curative action."      Frost, 158 N.J. at 84.

"Generally, if no objection was made to the improper remarks, the remarks will

not be deemed prejudicial." State v. R.B., 183 N.J. 308, 333 (2005) (citation

omitted).

      Moreover, New Jersey courts have long recognized prosecutors "are

afforded considerable leeway in making opening statements and summations."

State v. Williams, 113 N.J. 393, 447 (1988). They may even do so "graphically

and forcefully." State v. Pratt, 226 N.J. Super. 307, 323 (App. Div. 1988).


                                                                         A-1872-18
                                     15
"Prosecutors can sum up cases with force and vigor, and are afforded

considerable leeway so long as their comments are 'reasonably related to the

scope of the evidence presented.'" Pressley, 232 N.J. at 593 (quoting State v.

Timmendequas, 161 N.J. 515, 587 (1999)). "[I]f a prosecutor's arguments are

based on the facts of the case and reasonable inferences therefrom, what is said

in discussing them, 'by way of comment, denunciation or appeal, will afford no

ground for reversal.'" State v. Smith, 167 N.J. 158, 178 (2001) (quoting State

v. Johnson, 31 N.J. 489, 510 (1960)).

      Nonetheless, "the primary duty of a prosecutor is not to obtain convictions

but to see that justice is done." Smith, 212 N.J. at 402-03. A prosecutor's "duty

is to prove the State's case based on the evidence and not to play on the passions

of the jury or trigger emotional flashpoints, deflecting attention from the hard

facts on which the State's case must rise or fall." State v. Blakney, 189 N.J. 88,

96 (2006). "A prosecutor must 'conscientiously and ethically undertak[e] the

difficult task of maintaining the precarious balance between promoting justice

and achieving a conviction,' ensuring that at all times his or her 'remarks and

actions [are] consistent with his or her duty to ensure that justice is achieved.'"

State v. Jackson, 211 N.J. 394, 408 (2012) (alterations in original) (quoting

Williams, 113 N.J. at 447-48).


                                                                             A-1872-18
                                        16
         Even if the prosecutor exceeds the bounds of proper conduct, that finding

does not end our inquiry "because, in order to justify reversal, the misconduct

must have been 'so egregious that it deprived the defendant of a fair trial.'"

Smith, 167 N.J. at 181 (quoting Frost, 158 N.J. at 83). "To justify reversal, the

prosecutor's conduct must have been clearly and unmistakably improper, and

must have substantially prejudiced defendant's fundamental right to have a jury

fairly evaluate the merits of his defense." Timmendequas, 161 N.J. at 575

(internal quotation marks omitted); see also State v. Nelson, 173 N.J. 417, 460

(2002).

         Prior to summations in the present case, the prosecutor properly advised

defense counsel and the court of his intention to comment that defendant failed

to produce the two witnesses named in his alibi notice and refrained from

seeking a Clawans adverse inference charge. See State v. Hill, 199 N.J. 545,

560-61 (2009) (generally disapproving of the use of a Clawans instruction

against defendants in a criminal trial but recognizing "[t]he procedure of prior

notification is . . . required whenever a party wishes to mention the inference

during closing argument"). Defense counsel raised no objection and we discern

no error in the prosecutor's comments on the absence of the alibi witnesses at

trial.


                                                                            A-1872-18
                                        17
      Defendant's newly-minted objections to the prosecutor's remaining

comments require little comment. "It is well settled that prosecutors are not

permitted to cast unjustified aspersions on the defense or defense counsel."

State v. Rodriguez, 365 N.J. Super. 38, 50 (App. Div. 2003); see also Frost, 158

N.J. at 86. In context, however, the prosecutor's comment that defendant's

version of events was "positively absurd," while perhaps better avoided, was not

egregious or unfair and did not have the capacity to bring about a result the jury

might not otherwise have reached. See Timmendequas, 161 N.J. at 589-90.

      After making the remark, the prosecutor commented on defendant's failure

to call Gonzalez and Valentine, defendant's relationship with Hoger and the

unreliability of defendant's statements that he had not discussed this matter with

Hoger while they were locked up on the charges at police headquarters. The

prosecutor then discussed the reliability of the detectives' identifications in view

of the court's ensuing instructions. To the extent the prosecutor's fleeting remark

could be viewed as improper, we conclude it does not rise to plain error. See R.

2:10-2.

      Finally, the prosecutor's remark that the alibi witnesses did not testify

because they were working, while the jurors were noticed to appear for the trial

and unable to attend work, should have been avoided. That analogy could have


                                                                              A-1872-18
                                        18
been construed as an appeal to the juror's emotions rather than a comment on

the evidence or lack thereof.     However, having reviewed the prosecutor's

comments "within the context of the trial as a whole," State v. Feaster, 156 N.J.

1, 64 (1998), we decline to find reversable error.

      We therefore determine none of the assistant prosecutor's remarks warrant

reversal because, individually or cumulatively, they were not so egregious to

substantially prejudice defendant's right to a fair trial. Timmendequas, 161 N.J.

at 575.   To the extent not specifically addressed, defendant's remaining

contentions lack sufficient merit to warrant discussion in a written opinion. R.

2:11-3(e)(2).

                                       B.

      Pertinent to the issues raised in point II, prior to closing arguments, the

trial court amended the indictment based upon the evidence adduced a trial. The

court amended count seventeen (renumbered as count three for trial) from third-

degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(c)(1), as charged, to

N.J.S.A. 2C:39-5(d), a fourth-degree offense; and count eighteen (renumbered

as count four for trial), second-degree possession of a weapon for an unlawful

purpose, N.J.S.A. 2C:39-4(a), as charged, to N.J.S.A. 2C:39-4(d), a third-degree

offense. At sentencing, however, the court imposed an eight-year term of


                                                                           A-1872-18
                                       19
imprisonment, with a four-year term of parole ineligibility under the Graves Act,

N.J.S.A. 2C:43-6(c), on count seventeen. After ordering appropriate mergers,

the court imposed a consecutive sentence on that conviction, without conducting

an analysis under the factors established by our Supreme Court in Yarbough,

100 N.J. at 643-44.

      We agree with defendant's contentions that the trial judge incorrectly :

imposed sentence on count seventeen within the second-degree range, N.J.S.A.

2C:43-6(a)(2) (fixing the term of imprisonment "between five years and [ten]

years"); and failed to conduct a Yarbough analysis.        We therefore vacate

defendant's sentence on the unlawful possession of a weapon conviction,

charged in count seventeen only. On remand the court shall impose sentence on

that conviction within the fourth-degree range, N.J.S.A. 2C:43-6(a)(4)

(requiring "a specific term" that "shall not exceed [eighteen] months"). The

court also shall apply the Yarbough factors in deciding whether to impose to a

consecutive sentence on that count.

      We disagree, however, with defendant's assertion that the trial court

incorrectly determined the Graves Act applies to defendant's unlawful

possession of a BB gun conviction under the circumstances presented here. See

N.J.S.A. 2C:43-6(c) (mandating the Graves Act disqualifier where the defendant


                                                                           A-1872-18
                                      20
"while in the course of committing" a robbery "used . . . a firearm" as defined in

N.J.S.A. 2C:39-1(f)). As we recognized in State v. Austin, a BB gun is a firearm

within the definition of N.J.S.A. 2C: 39-1(f). 335 N.J. Super. 486, 494 (App.

Div. 2000). We therefore conclude the court correctly determined the Graves

Act applies here.

      Affirmed in part; vacated and remanded in part.         We do not retain

jurisdiction.




                                                                            A-1872-18
                                       21